IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 41918

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 771
                                                )
       Plaintiff-Respondent,                    )     Filed: October 17, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
NICHOLAS ALAN POWELL,                           )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Fred M. Gibler, District Judge.

       Order withholding judgment and imposing probationary term of two years for
       burglary, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Nicholas Alan Powell was charged with felony burglary, Idaho Code § 18-1401;
misdemeanor possession of a marijuana, I.C. § 37-2732(C)(3); misdemeanor possession of drug
paraphernalia, I.C. 37-2734A(1); and misdemeanor possession of an open container of alcohol in
a motor vehicle, I.C. § 23-505. A jury convicted Powell of the three misdemeanor charges but
was deadlocked on the burglary charge. Powell subsequently entered an Alford 1 plea of guilty to
the burglary charge. The district court withheld judgment and placed Powell on probation for



1
       See North Carolina v. Alford, 400 U.S. 25 (1970).

                                               1
two years for burglary, and Powell received credit for time served on the three misdemeanor
convictions. Powell appeals, contending that his probationary term is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, the order withholding judgment and imposing a probationary term of two
years is affirmed.




                                                   2